i          i            i                                                                i       i      i




                                         MEMORANDUM OPINION

                                                 No. 04-09-00432-CR

                                                Joe Anthony VALDEZ,
                                                      Appellant

                                                             v.

                                                 The STATE of Texas,
                                                       Appellee

                           From the 399th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2007-CR-4158
                                    Honorable Ron Rangel, Judge Presiding1

PER CURIAM

Sitting:              Catherine Stone, Chief Justice
                      Karen Angelini, Justice
                      Sandee Bryan Marion, Justice

Delivered and Filed: August 26, 2009

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” It further provides the case “is one in which the defendant

has waived the right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure provides,

“[t]he appeal must be dismissed if a certification that shows the defendant has a right of appeal has




           1
               …   Sitting for the Honorable Juanita Vasquez-Gardner.
                                                                                        04-09-00432-CR

not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). Appellant’s appellate

counsel notified this court that appellant does not have a right to appeal in this case. Counsel further

indicated that appellant would not file an amended trial court certification showing that he has the

right of appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177

(Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree with appellant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                                               PER CURIAM

DO NOT PUBLISH




                                                  -2-